DETAILED ACTION
Applicant’s amendment and remarks of May 3, 2022 overcomes the following:
Specification objections
Rejection of claims 1-9 based on 35 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Rejection of claim 1 based on 35 U.S.C. 101
Applicant has amended claims 1 and 8-9.

Response to Arguments
Applicant’s remarks regarding claim 1 have been fully considered and found persuasive. In particular, Applicant contented that “… Independent claim 1 is directed to an image processing device that comprising a processor and a memory storing a program that when executed by the processor causes the processor to perform the plurality of recited steps. Therefore, even if arguendo, the claimed memory could be construed as transitory, the claims as a whole are not “directed to” the transitory memory. The claimed processor is not transitory and therefore, the claim as a whole is not directed to transitory media/signals. Furthermore, although U.S. case law has established that a claim drawn to a computer readable medium which covers forms of non-transitory tangible media and transitory propagating signals per se is directed to non-statutory subject matter, the case law has not established that claims drawn to apparatus comprising a processor and a memory could reasonably be interpreted as being directed to transitory propagating signals per se…” (Remarks, Pg. 9).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 were indicated as being allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection of claim 1 under 35 U.S.C. 101, as previously indicated in Non-Final OA 02/03/2022, Pg. 8. Applicant’s amendment and remarks of May 3, 2022 overcomes aforementioned, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is now in condition for allowance. In particular, independent claims 1 and 8-9 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“dividing a first captured image provided from a first image capturing device capturing an image of an image capture target region into a first foreground image part occupied by an existent object as a solid object actually existing in the image capture target region and a first background image part other than the first foreground image part and dividing a second captured image provided from a second image capturing device capturing an image of the image capture target region into a second foreground image part occupied by the existent object as the solid object actually existing in the image capture target region and a second background image part other than the second foreground image part; 
generating a complemented first background image part by complementing the first background image part by pasting a reference image part as a part of a previously acquired | reference image to a region of the first foreground image part occupied by the existent object and generating a complemented second background image part by complementing the second background image part by pasting the reference image part to a region of the second foreground image part occupied by the existent object;
generating a background bird's eye synthetic image by performing bird's eye transformation of changing a viewpoint position of the complemented first background image part and a viewpoint position of the complemented second background image part and combining the first background image part and the second background image part after the bird's eye transformation; 
recognizing the existent object and acquiring posture information on the existent object; 
acquiring a three-dimensional virtual object corresponding to the existent object | by using the posture information, projecting the first foreground image part or the second foreground image part onto the three-dimensional virtual object, and generating the three-dimensional virtual object on which the first or second foreground image part is projected;
generating a three-dimensional space image by superimposing the three- dimensional virtual object on which the foreground image part is projected on the background bird's eye synthetic image; and
generating and outputting a bird's eye synthetic image as an image of the three- dimensional space image as viewed from above.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668